DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species G in the reply filed on 2/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10,695,094. Although the claims at all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation the “target tissue,” and the claim also recites “said target tissue comprising a connective tissue or muscle of the shoulder,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US Pub. No. 2009/0048683; hereinafter Morris).
	Morris discloses the following regarding claim 1: a prosthesis for treating disorders of the shoulder, the prosthesis comprising: a fixation portion (50, 102) (paras. 0040-0042) having an elongate shape (Figs. 9, 14) with an inner bone engaging surface (lower, inner surfaces) configured to be mounted to the humerus at a fixation site oriented along a longitudinal axis of the humerus (Figs. 9, 14; please also see annotated Figure A, below); a displacement portion (Figure A; Figs. 9, 14) having an overall curvature around an axis generally parallel to the longitudinal axis of the humerus (Figure A) and spaced from the fixation portion along the longitudinal axis of the humerus when the fixation portion is mounted at the fixation site (Figs. 9, 14), the displacement portion including a bearing surface (upper surface) configured to engage and permit sliding of soft tissues thereacross, the bearing surface being smooth, rounded and free of holes, discontinuities or fixation attachments (Figs. 9, 14; paras. 0011-0012, 0032-0037); and a spanning section (Figure A) joining the fixation portion and displacement portion (Figure A), the spanning section angled away from the humerus with respect to the fixation portion when mounted at the fixation site to elevate the displacement portion away from the humerus (Figure A, where the upper surface of the spanning section is angled up and away from the fixation portion and the humerus); wherein the displacement portion and the spanning section are specifically configured and dimensioned together to position the displacement portion at least in part between a target tissue and the humerus (paras. 0011-0014, 0032-0037) with the bearing surface engaging the target tissue to displace the target tissue sufficiently to alter the location, 
	Please note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

    PNG
    media_image1.png
    453
    660
    media_image1.png
    Greyscale

Figure A.


Morris discloses the following regarding claim 3: the prosthesis of claim 1, wherein the inner bone engaging surface of the fixation portion has a concave curvature about said longitudinal axis to approximately match the lateral surface of the humeral shaft at the fixation site (Fig. 14).
Morris discloses the following regarding claim 4: the prosthesis of claim 1, wherein the spanning section extends laterally and cranially from the fixation portion to the displacement portion when mounted at the fixation site (Figs. 9, 14).  
Morris discloses the following regarding claim 5: the prosthesis of claim 1, wherein the displacement portion is connected to the spanning section along a first edge with an opposing, free end having a convexly curved edge (Figure A).
Morris discloses the following regarding claim 6: the prosthesis of claim 5, wherein the displacement portion has a spoon-like rounded shape substantially matching the lateral profile of the humeral head adjacent the gleno-humeral joint (Fig. 14).  
Morris discloses the following regarding claim 7: the prosthesis of claim 1, wherein the displacement portion is cantilevered by the spanning section in a plane laterally displaced from, or angled relative to, the fixation portion when mounted at the fixation site on a lateral side of the humeral shaft (Figure A) such that the displacement portion is spaced apart from a lateral bone surface to provide a space between the humeral head and the displacement portion (Figure A) (paras. 0011-0014, 0032-0037, 0051) in or through which non-target soft tissues may reside or move substantially without interference.  

Morris discloses the following regarding claim 10: the prosthesis of claim 9, wherein the displacement portion has a cranial end shaped and dimensioned such that the displacement portion is spaced caudally and/or laterally from the acromion when the arm is abducted (Fig. 14; paras. 0011-0014, 0032-0037, 0051).  
Morris discloses the following regarding claim 11: the prosthesis of claim 10, wherein the cranial end of displacement portion is concave or flattened (Figs. 9, 14).  
Morris discloses the following regarding claim 12: the prosthesis of claim 9, wherein the cranial end of the displacement portion is configured to slip under the acromion during arm abduction (Fig. 14; paras. 0011-0014, 0032-0037, 0051).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris.
Morris discloses the limitations of the claimed invention, as described above. Regarding claim 8, it further recites the spanning section extending laterally and cranially at an oblique angle relative to fixation portion (Figs. 9, 14). However, it does not explicitly recite that a plane tangent to a surface of the spanning section is disposed at an angle between about 300 to 600 relative to a longitudinal centerline through fixation portion. Morris teaches that its prosthesis 0 to 600 relative to a longitudinal centerline through fixation portion, as would be needed to properly match the patient’s anatomy in need of repair. In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal angle of the plane needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the angle of the plane, would have been obvious at the time of applicant's invention in view of the teachings of Morris. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Medoff (US Pat. No. 5,931,839).
Morris discloses the limitations of the claimed invention, as described above. While Morris recites that its device can be constructed with any desired size and shape needed for its implantation site (paras. 0011-0015, 0036-0038), it does not explicitly recite the bearing surface of the displacement portion having a curvature about a first axis transverse to the humeral shaft with a first radius; the cranial end curves toward the humerus about a second axis parallel to the first axis with a second radius, where the second radius is less than the first radius; and the cranial end having a tapered thickness.  Medoff teaches a prosthesis having a bearing surface of the 

    PNG
    media_image2.png
    263
    731
    media_image2.png
    Greyscale

Figure B.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774